  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

   HECTOR MORALES,

             Plaintiff,

   v.                                                             JURY TRIAL DEMANDED

   RUNWAY 84, INC., a Florida profit
   corporation, and ANTHONY BRUNO, JR.,

               Defendants.
   _____________________________________/

                                   COMPLAINT FOR DAMAGES

             Plaintiff, HECTOR MORALES, (“MORALES”), by and through his undersigned

   attorney, file this, his Complaint for Damages against Defendants, RUNWAY 84, INC., a

   Florida profit corporation, and ANTHONY BRUNO, JR., (hereinafter “BRUNO”), and states as

   follows:

                                          INTRODUCTION

        1.   This is an action to recover unpaid minimum wage compensation under the Fair Labor

Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”), and the Florida Minimum

Wage Amendment, Article X, §24 of the Florida Constitution.

                                         JURISDICTION

        2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §1331, and 26 U.S.C. §7434.

        3.   At all times pertinent to this Complaint, the corporate Defendant regularly owned and

operated a business engaged in commerce or in the production of goods for commerce as defined in

§3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).
  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 2 of 7



       4.     During the time period set forth herein Defendant, RUNWAY 84 operated as a restaurant.

       5.     During the time period set forth herein, Defendant, BRUNO operated the RUNWAY 84

restaurant.

       6.     At all times material hereto, corporate Defendant, RUNWAY 84 was and continues to be

an “enterprise engaged in commerce” within the meaning of the FLSA.

       7.     Plaintiff’ work involved handling on a regular and recurrent basis “goods” or “materials,”

as defined by the FLSA, which were used commercially in Defendants’ business, moved in interstate

commerce, and were manufactured outside the State of Florida. Specifically, the Plaintiff handled

food and drinks which were originally manufactured outside the State of Florida.

       8.     During each year of Plaintiff’s employment, RUNWAY 84 had an annual gross volume

of sales made or business done of not less than $500,000.00.

       9.     During the time period set forth herein, the Defendants had no less than 10 employees

handling, selling or otherwise working on goods or materials that had moved in or were produced for

commerce, and were originally manufactured outside the State of Florida. Like the Plaintiff, those

workers handled food and drinks which were originally manufactured outside the State of Florida.

       10. During the Plaintiff’s employment, he was required to use instrumentalities of interstate

commerce on a regular and recurrent basis as part of his job duties. The Plaintiff contacted out of

state vendors/banks through telephone and/or broadband, each time he processed a credit card

transaction on behalf of the Defendants’ customers.

       11. The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Southern District of Florida.

       12. The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Southern District of Florida.
  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 3 of 7



                                                  VENUE

        13. The venue of this Court over this controversy is based upon the following:


                     a.    The unlawful employment practices alleged below occurred and/or were

                           committed in the Southern District of Florida

                           and,

                     b.    Defendants were and continue to be a corporation and an individual doing

                           business within this judicial district.

                                                 PARTIES

        14. At all times material hereto, Plaintiff, MORALES, was a resident of North Miami,

Miami-Dade County, Florida, and was an “employee” of the Defendants within the meaning of the

FLSA.

        15. During the time period set forth herein, corporate Defendant, RUNWAY 84 was

conducting business in Fort Lauderdale, Broward County, Florida, with its principal place of

business in that city.

        16. During the time period set forth herein, RUNWAY 84 was and continues to be an

“employer” within the meaning of the FLSA and the Florida Minimum Wage Amendment, Article

X, §24 Fla. Const.

        17. At all times material hereto, BRUNO was and continues to be an “employer” within the

meaning of the FLSA and the Florida Minimum Wage Amendment, Article X, §24 of the Florida

Constitution.

        18. During the time period set forth herein, Defendants knowingly, willfully and maliciously

failed to pay Plaintiff, MORALES his lawfully earned wages in conformance with the FLSA.
  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 4 of 7



       19. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

       20. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.

       21. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.

                                        STATEMENT OF FACTS

       22. On or about March 15, 2019, Plaintiff, MORALES was hired by the Defendants as a

server at the Defendants’ restaurant. His employment ended on or about March 17, 2020.

       23. During Plaintiff’s employment, the Defendants unlawfully availed themselves to an

FLSA “tip credit” against Plaintiff’s minimum wages by failing to satisfy all conditions precedent

prior to taking such a credit.

       24. The Plaintiff was not able to retain all his tips.

       25. One or more of the Defendants retained a portion of the Plaintiff’s tips.

       26. Plaintiff, MORALES was paid below the full minimum wage for his work hours.

       27. Defendants knowingly and willfully operated their business with a policy of not paying

wages in conformance with the applicable law, to the Plaintiff.

       28. Defendant, BRUNO was a supervisor and manager/owner who was involved in the day-

to-day operations and/or was directly responsible for the supervision of Plaintiff. Therefore, he is

personally liable for the FLSA violations.

       29. Defendant, BRUNO was directly involved in decisions affecting employee compensation

and/or hours worked by Plaintiff.
  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 5 of 7



       30. Plaintiff have retained Bober & Bober, P.A. to represent them in this litigation and have

agreed to pay the firm a reasonable fee for its services.

                                       STATEMENT OF CLAIM:

                                                 COUNT I

                  VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

       31. Plaintiff realleges Paragraphs 1 through 30 of this Complaint as if fully set forth herein.

       32. Plaintiff’s employment with Defendants was to consist of a normal workweek for which

he was to be compensated at or above the FLSA minimum wage.

       33. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

       34. Defendants unlawfully availed themselves to an FLSA “tip credit.”

       35. The Defendants failed to satisfy all conditions precedent for taking a “tip credit” against

the Plaintiff’ minimum wages.

       36. Plaintiff was compelled to share a portion of their tips with persons ineligible to receive

tips and not customarily tipped workers.

       37. The Defendants acted willfully.

       38. As a direct and proximate result of Defendants’ willful violation of the FLSA, Plaintiff

are entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.      judgment in his favor for all unpaid minimum wages due or payable;

           b.      liquidated damages;

           c.      attorney’s fees and costs pursuant to the FLSA;

           d.      post-judgment interest;
  Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 6 of 7



           e.      recoupment of all tips which were misappropriated; and,

           f.      all other and further relief this Court deems to be just and proper.

                                                COUNT II

                VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

      39. Plaintiff realleges Paragraphs 1 through 30 as if fully stated herein.

      40. Pursuant to Article X, Section 24 of the Florida Constitution Defendants were required to

pay Plaintiff at least the applicable Florida minimum wage.

      41. During Plaintiff’s employment, Defendants paid him less than the statutory minimum

wage for all of his work hours. The Defendants acted willfully.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

   against the Defendants:

           a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                   as failing to pay Plaintiff at or above the minimum wage;

           b.      Awarding Plaintiff all back wages due and owing;

           c.      Awarding Plaintiff liquidated damages in the amount equal to his back wages;

           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                   litigation;

           e.      Awarding post-judgment interest;

           f.      recoupment of all tips which were misappropriated; and,

           h.      Awarding such other and further relief this Court deems to be just and proper.

                                             JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as of right by jury.

   DATED: September 3, 2020.
Case 0:20-cv-61794-RS Document 1 Entered on FLSD Docket 09/03/2020 Page 7 of 7



                                    Respectfully submitted,

                                    BOBER & BOBER, P.A.
                                    Attorneys for Plaintiff
                                    2699 Stirling Road, Suite-A304
                                    Hollywood, FL 33312
                                    Phone: (954) 922-2298
                                    Fax: (954) 922-5455
                                    peter@boberlaw.com
                                    samara@boberlaw.com

                                    By: /s/. Peter J. Bober, Esq.
                                           FBN: 0122955
